Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US 2018/0004051).

As per claim 1 Kim depicts in figure 2 and discloses: A display device comprising: a first substrate 301; a second substrate 302 overlapping the first substrate 301; a plurality of display elements 333 positioned between the first substrate 301 and the second substrate 302; a sealing unit 155 surrounding the display elements 333 in a plan view of the display device and arranged between the first substrate 301 and the second substrate 302; and a common power supply line 166 at least partially surrounding the display elements 333 in the plan view of the display device and including a protrusion {figure 5}, wherein the protrusion protrudes beyond the sealing unit 155 and is positioned between the sealing unit 155 and a first edge of the first substrate 301 in the plan view of the display device.

As per claim 2 Kim discloses: The display device of claim 1, further comprising: a conductive member 888 positioned beyond the sealing unit 155 in the plan view of the display device, arranged on the second substrate 302 { Note: “on” is defined as “so as to be or remain supported by or suspended from” and/or “so as to be attached to or unified with”}, formed of an electrically conductive material { [0088] The pixel electrode PE PE may include or be formed of a transparent conductive material, such as indium tin oxide (ITO) or indium zinc oxide (IZO). Herein, ITO may be a polycrystalline or monocrystalline material, and IZO may be a polycrystalline or monocrystalline material as well. In an alternative exemplary embodiment, IZO may be an amorphous material . . . [0091] The common electrode 330 may include, or be formed of, substantially a same material as a material included in the pixel electrode PE. }, and partially overlapping the protrusion. {figure 2}

As per claim 3 Kim discloses: The display device of claim 2, wherein the protrusion includes two edges that are oriented at an acute angle relative to each other in the plan view of the display device {figure 5} and are positioned farther from the sealing unit 155 than the conductive member 888 in the plan view of the display device. {figure 2}

As per claim 9 Kim depicts in figure 2 and discloses: The display device of claim 1, wherein the displaying elements include a display element, wherein the display element comprises a pixel electrode PE, a common electrode 330, and an intermediate layer, wherein the intermediate layer includes an emission layer 111 between the pixel electrode PE and the common electrode 330, and wherein the common power supply line 166 is electrically connected { Note: all elements are electrically connected } to the common electrode 330.

As per claim 20 Kim discloses: The display device of claim 1, wherein the protrusion is positioned between a first edge of the second substrate 302 and the sealing unit 155 in the plan view of the display device, and wherein the first edge of the second substrate 302 is positioned between the first edge of the first substrate 301 and the protrusion in the plan view of the display device. {figures 2 & 5}

Allowable Subject Matter
Claims 4-8 and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al (US 2017/0200916) shows the overall arrangement of the sealing member 311 and includes an input sensing unit 420.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd